

EXHIBIT 10.66


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated as of December 6, 2006 (as the same may be
amended, restated, supplemented or otherwise modified from time to time
hereafter, this “Agreement”), is entered into by and between Columbia
Laboratories, Inc., a Delaware corporation having its corporate offices at 354
Eisenhower Parkway, Livingston, New Jersey 07039 (the “Company”), and James Meer
(“Executive”).


WITNESSETH:


WHEREAS, the Company wishes to employ Executive on the terms and conditions set
forth in this Agreement; and


WHEREAS, the Company and Executive desire to enter into this Agreement so the
rights, duties, benefits, and obligations of each regarding Executive’s
employment for and by the Company will be fully set forth under the terms and
conditions stated within this Agreement;


NOW THEREFORE, in consideration of the mutual promises and undertakings
hereunder, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.    Term. The term of this Agreement shall commence on the date first written
above and continue through March 31, 2008, unless this Agreement is earlier
terminated in accordance with Section 6 or 8 hereof. The term shall be
automatically extended without further action of either party for additional
one-year periods, unless written notice of either party’s intention not to
extend has been given to the other party hereto at least sixty (60) days prior
to the expiration of the then effective term.


2.    Title; Duties.


(a)   Executive shall be the Senior Vice President, Chief Financial Officer, and
Treasurer of the Company. Executive will perform duties customarily associated
with such position, including, but not limited to, duties relating to the
management of the financial affairs of the Company and its affiliates, investor
relations matters, and such other duties commensurate with the job description
as may be assigned to him from time to time by the chief executive officer of
the Company (the “Company CEO”). Executive shall be employed at the Company’s
offices located in Livingston, New Jersey. Executive will report to the Company
CEO.


(b)   Executive agrees to devote his entire business time and attention to the
performance of his duties under this Agreement. He shall perform his duties to
the best of his ability and shall use his best efforts to further the interests
of the Company. Executive shall perform his duties and will be required to
travel as reasonably necessary to perform the services required of him under
this Agreement. Executive represents and warrants to the Company that he is able
to enter into this Agreement and that his ability to enter into this Agreement
and to fully perform his duties hereunder are not limited to or restricted by
any agreements or understandings between Executive and any other person. For the
purposes of this Agreement, the term “person” means any natural person,
corporation, partnership, limited liability partnership, limited liability
company, or any other entity of any nature. It shall not be a violation of this
Agreement for Executive to serve on corporate boards or committees (it being
agreed that in no event shall Executive serve on the board of directors or
advisory board of more than two other corporations and the acceptance of any new
directorship after the date hereof shall be subject to the approval of the
Company (which shall not be unreasonably withheld), so long as such activities
do not unreasonably interfere with the performance of Executive's
responsibilities as an employee of the Company in accordance with this
Agreement. Notwithstanding the foregoing, it is agreed and acknowledged that
Executive presently serves on advisory boards of two other corporations,
 

--------------------------------------------------------------------------------


 
(c)   Executive will observe the reasonable rules, regulations, policies and/or
procedures which the Company may now or hereafter establish governing the
conduct of its business, except to the extent that any such rules, regulations,
policies and/or procedures may be inconsistent with the terms of this Agreement,
in which case the terms of this Agreement shall control.


3.    Employment Contract. The Company and Executive acknowledge that the terms
of his employment are set forth in this Agreement. If Executive’s employment
terminates for any reason, Executive shall not be entitled to any payments,
benefits, damages, award or compensation other than as provided in this
Agreement, or as may otherwise be available in accordance with the Company’s
established written plans and written policies at the time of termination.


4    Compensation.


(a)    Subject to tax withholdings and deductions to cover Executive
contributions to, and payments under, applicable executive benefit and welfare
plans and programs, the Company will pay Executive an annual base compensation
of $260,000 per year to be paid in accordance with the Company’s normal payroll
practices during the term of this Agreement (“Base Salary”). The Company’s Board
of Directors (the “Board”) or Compensation Committee of the Board (or any
committee of the Board that shall replace such committee) shall review annually
Executive’s compensation for increases during the term of this Agreement in
conjunction with the Company’s regular review of the salaries of other executive
level employees and in consultation with the Company CEO. At such time, the
Company will consider (without any obligation to implement) upward adjustments
to Executive’s compensation under this Agreement in a manner consistent with the
Company’s practices in effect from time to time.


(b)    In addition to Base Salary, Executive also will be eligible to receive an
annual performance bonus as the Board or Compensation Committee of the Board (or
any committee of the Board that shall replace such committee) shall, in its sole
discretion, deem appropriate based upon the parameters and criteria contained in
the Company’s bonus plan and in consultation with the Company CEO. He shall be
eligible for a Target Annual Bonus of 35% of his Base Salary as then in effect.
This bonus, if any, shall be paid to the Executive within seventy-five (75) days
of the end of each calendar year.
 

--------------------------------------------------------------------------------


 
(c)   Executive also shall be eligible in the sole discretion of the Board or
the Compensation Committee of the Board (or any committee of the Board that
shall replace such committee) to participate in the Company’s stock option plan
as is from time to time in effect, subject to the terms and conditions of such
plan. The Executive shall receive on his first day of employment with the
Company an initial grant of 100,000 options to purchase shares of the Company’s
stock which shares are to vest at the rate of one-quarter on each of the first
four anniversaries of the grant date. The Executive shall receive on his first
day of employment with the Company an initial grant of 10,000 restricted shares
of the Company’s stock which shares are to vest upon the determination by the
Compensation Committee of the Board that the Company has obtained analyst
coverage by at least two independent or sell-side research providers to ensure
that the Company has broader market awareness.


5.    Benefits.


(a)   Executive and Executive’s eligible dependents shall be eligible for all
employee benefit programs (including any pension, 401K, group life insurance,
group medical and dental, vision, and short-term and long-term disability
policies, plans, and programs) generally available to other executive level
employees of the Company during the term of this Agreement, in accordance with
the terms of those benefit plans.


(b)   Executive shall be entitled to accrue paid time off (“PTO”) during the
term of this Agreement in accordance with the Company’s standard policy and in
an amount commensurate with other executive level employees of the Company.


(c)   In accordance with the policies of the Company in effect from time to
time, Executive will be entitled to reimbursement for approved ordinary and
necessary business expenses incurred by him during the term of this Agreement
commensurate with other executive level employees of the Company.
 
6.    Termination.


(a)   Death. Executive’s employment shall terminate immediately upon his death.


(b)   Disability. Executive’s employment shall terminate upon Executive having a
“Disability.” For purposes of this Agreement, “Disability” means a determination
by Company in accordance with applicable law that, as a result of a physical or
mental illness, Executive is unable to perform the essential functions of his
job with or without reasonable accommodation for a period of six (6) months.


(c)   Termination by Company for Cause. Upon delivery of written notice of
termination for “Cause” from Company to Executive, Executive’s employment shall
terminate. Termination for “Cause” shall mean termination based on (i)
Executive’s failure or refusal to perform, in any material respect, his duties
faithfully and diligently in accordance with this Agreement; (ii) gross
negligence, recklessness or malfeasance in the performance of Executive’s
duties; (iii) Executive committing any criminal act; (iv) Executive committing
any act of fraud or other material misconduct resulting or intending to result
directly or indirectly in gain or personal enrichment at the expense of Company;
(v) Executive willfully engaging in any conduct relating to the business of
Company that could reasonably be expected to have a materially detrimental
effect on the business or financial condition of the Company; (vi) misconduct
which materially discredits or damages Company, or violates Company’s policies
or procedures, after Company has notified Executive of the actions Company deems
to constitute non-compliance; (vii) Executive materially breaches his
obligations under Sections 9 and 10 below, relating to confidential information,
non-solicitation and non-competition.


3

--------------------------------------------------------------------------------


 
Termination for Cause pursuant to subsections (i), (ii), (iv), or (v) of this
Paragraph (c) of Section 6 shall not take effect unless and until the Company
complies with the provisions of this paragraph. Executive shall be given written
notice by the Company of its intention to terminate him for Cause, stating in
detail the particular act(s) or failure(s) to act that constitute the grounds on
which the proposed termination for Cause is based. That written notice shall be
given to Executive within ninety (90) days of the Company’s learning of such
act(s) or failure(s) to act. Executive shall then have thirty (30) days after
receipt of such written notice to cure such conduct, to the extent such cure is
possible. If Executive fails to cure such conduct on or before the end of the
thirty (30) day period, Executive shall be terminated for Cause. If Executive’s
conduct is not curable, no notice need be given by the Company before
terminating Executive for Cause.


(d)    Resignation for Good Reason. Executive may terminate his employment with
“Good Reason” (as defined below) upon no fewer than thirty (30) days prior
written notice to the Company specifying the reason(s) for the termination. Upon
receipt of Executive’s notice of intent to terminate his employment for Good
Reason, Company shall have a right to cure the alleged breach or other conduct
alleged by Executive to constitute Good Reason within the thirty (30) day
period. For purposes of this Agreement, “Good Reason” means (i) Company
materially breaches this Agreement; (ii) Company assigns duties to Executive
which are materially inconsistent with his duties as set forth in Section 2 or
which materially impair his ability to perform the services contemplated
hereunder; or (iii) Company has, without Executive’s consent, relocated
Executive’s office more than 100 miles from its location at the commencement of
this Agreement or (iv) Company substantially reduces the Executive’s job title,
responsibilities, or level of authority from that customary for the Senior Vice
President, Chief Financial Officer, and Treasurer of a specialty pharmaceutical
company.


(e)    Resignation Without Good Reason. Executive may terminate his employment
without Good Reason upon no fewer than thirty (30) days prior written notice to
the Company. Without Good Reason as used in this Agreement refers to any reason
not included as a Good Reason in section 6(d).


(f)    Termination by Company Without Cause. Executive’s employment shall
terminate thirty (30) days after written notice delivered to Executive of
Company’s termination of Executive’s employment for reason other than Death,
Disability or Cause.


7.    Compensation Upon Termination (Other than a Change in Control)


(a)    If Executive’s employment is terminated by Company for Cause, by Death or
Disability, or if Executive resigns Without Good Reason, Executive shall be
entitled to receive:
 
4

--------------------------------------------------------------------------------


 
(i)    the Base Salary through the date of termination;


(ii)   reimbursement for any previously unreimbursed business expenses properly
incurred and documented by Executive in accordance with Company policy prior to
the date of Executive’s termination; and


(iii)          such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company.


(b)    If Executive’s Employment is terminated by Company without Cause or by
Executive with Good Reason, Executive shall be entitled to:


(i)    the Base Salary through the date of termination;


(ii)   reimbursement for any previously unreimbursed business expenses properly
incurred and documented by Executive in accordance with Company policy prior to
the date of Executive’s termination;


(iii)          receive a lump sum payment equal to (1) one times Executive’s
Annual Base Salary at the rate immediately in effect before Executive’s
Termination Date; and (2) the greater of (A) the cash bonus paid to Executive in
the preceding year pursuant to the Company’s bonus plan or (B) the Executive’s
target bonus in effect at the time of the termination.


(iv)         for a period of twelve (12) months following his Termination Date,
continue to receive the medical and dental coverage in effect on his Termination
Date (or generally comparable coverage) for himself and, where applicable, his
spouse and dependents, as the same may be changed from time to time for
employees generally, as if Executive had continued in employment during such
period; or, as an alternative, the Company may elect to pay Executive cash in
lieu of such coverage in an amount equal to Executive’s after-tax cost of
continuing such coverage, where such coverage may not be continued (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided). The COBRA health care continuation coverage
period under Section 4980B of the Code, shall run concurrently with the
foregoing twelve (12) month benefit period.


(c)    If Executive’s Employment is terminated as a result of Company providing
written notice to Executive pursuant to Section 1 of this Agreement of Company’s
intention not to extend the term of the Agreement, Executive shall be entitled
to:


(i)    the Base Salary through the end of the term;
 
5

--------------------------------------------------------------------------------


 
(ii)   reimbursement for any previously unreimbursed business expenses properly
incurred and documented by Executive in accordance with Company policy prior to
the end of the term;


(iii)          receive a lump sum payment equal to (1) one times Executive’s
Annual Base Salary at the rate immediately in effect before the end of the term.


8.    Change in Control.


(a)   In the event of “Change in Control” of Company, as defined in the
Executive Change in Control Severance Agreement to be executed on the date
hereof (the “Change in Control Agreement”) between the Company and Executive and
attached hereto as Exhibit A and incorporated by reference as if fully set forth
herein, Executive shall be entitled solely to the benefits, if any, available to
him pursuant to the Change in Control Agreement, and the benefits otherwise
available under this Agreement shall not apply. 


9.    Restrictive Covenants.


(a)    During Executive’s employment and for a period of one (1) year following
the termination of Executive’s employment for any reason, Executive will not
compete directly with the Company anywhere in the world by rendering services or
providing assistance for himself or on behalf of any other person or entity, in
any line of business substantially similar to, or competitive with, the business
in which the Company is engaged or has made preparations to engage, as of the
termination date of Executive’s employment with the Company.


(b)    Executive agrees that during the period stated in subsection (a) above,
he will not (i) directly solicit or encourage in any manner the resignation of
any employee of the Company or any of its subsidiaries; or (ii) directly or
indirectly solicit or divert customers, vendors, or business of the Company or
any of its subsidiaries (provided that Executive may deal with any such
customers or vendors in any manner which does not violate the provisions of
subsection (a) above); or (iii) attempt to influence, directly or indirectly,
any person or entity to cease, reduce, alter, or rearrange any business
relationship with the Company or any of its subsidiaries.


(c)    Executive acknowledges and agrees that he considers the restrictions set
forth in this Section 9 to be reasonable both individually and in the aggregate
and that the duration, geographic scope, extent and application of these
restrictions are no greater than is necessary for the protection of the
Company’s legitimate interests. It is the desire and intent of Executive and the
Company that the provisions of this Section 9 shall be enforced to the fullest
extent possible under the laws and public policies of the State of New Jersey.
The Company and Executive further agree that if any particular provision or
portion of this Section 9 shall be adjudicated to be invalid or unenforceable,
such adjudication shall apply only with respect to the operation of such
provision in the particular jurisdiction in which such adjudication is made. The
Company and Executive further agree that in the event that any restriction
herein shall be found to be void or unenforceable but would be valid or
enforceable if some part or parts thereof were deleted or the period or area of
application reduced, such restriction shall apply with modification as may be
necessary to make it valid and Executive and the Company empower a court of
competent jurisdiction to modify, reduce or otherwise reform such provision(s)
in such fashion as to carry out the parties’ intent to grant the Company the
maximum allowable protection consistent with the applicable law and facts and
the express exceptions contained herein.
 
6

--------------------------------------------------------------------------------


 
(d)    Without limiting the foregoing, Executive will not be deemed to be in
competition with the Company by reason of his employment by an enterprise
(“Subsequent Employer”) whose businesses include both (i) activities that
involve the Company Technology (“Covered Business”); and (ii) activities that do
not involve the Company Technology (“Excluded Business”) upon satisfaction of
the following conditions: (A) Executive delivers to the Subsequent Employer a
copy of this Agreement or an extract thereof setting forth fully and completely
the restrictions set forth in this Section 9; (B) the Subsequent Employer
executes and delivers to the Company a written agreement in which, as a
condition to Executive’s employment, the Subsequent Employer (1) acknowledges
receipt of such restriction, (2) agrees to employ Executive only in the Excluded
Business, (3) agrees to cause the executive in charge of the Covered Business to
acknowledge such restrictions in writing and agree that Executive will not be
permitted to participate in the Covered Business, (4) agrees to establish
reasonable internal policies and procedures to prevent violation of such
restrictions or disclosure by Executive to personnel engaged in the Covered
Business, and (5) agrees that the Company shall be entitled to enforce such
agreement directly against the Subsequent Employer; and (C) Executive and the
Subsequent Employer perform their obligations pursuant to this Agreement and
such agreement.


10.    Confidentiality. The Employee Proprietary Information and Inventions
Agreement to be executed on the date hereof, between the Company and Executive
and attached hereto as Exhibit B and incorporated by reference as if fully set
forth herein.


11.    Cooperation: Executive agrees to cooperate on a reasonable basis in the
truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates, and/or its subsidiaries may have an interest (subject
to reasonable limitations concerning time and place), which may include without
limitation making himself available on a mutually agreed, reasonable basis to
participate in any proceeding involving the Company, its affiliates, and/or its
subsidiaries, allowing himself to be interviewed by representatives of the
Company, its affiliates, and/or its subsidiaries without asserting or claiming
any privilege against the Company, its affiliates, and/or its subsidiaries,
appearing for depositions and testimony without requiring a subpoena and without
asserting or claiming any privilege against the Company, its affiliates, and/or
its subsidiaries, and producing and/or providing any documents or names of other
persons with relevant information without asserting or claiming any privilege
against the Company, its affiliates, and/or its subsidiaries; provided that, if
such services are required after the end of any period during which he is
eligible for severance benefits, if any, the Company, its affiliates, and/or its
subsidiaries shall provide Executive with reasonable compensation for the time
actually expended in such endeavors and shall pay his reasonable expenses
incurred at the prior and specific request of the Company, its affiliates,
and/or its subsidiaries.


12.    Remedies. Executive acknowledges and agrees that the Company’s remedy at
law for a breach or threatened breach of the provisions of this Agreement would
be inadequate and, in recognition of this fact, in the event of a breach or
threatened breach by Executive of any provision of this Agreement, it is agreed
that, in addition to any available remedy at law, the Company shall be entitled
to, without posting any bond, specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable relief or remedy which
may then be available; provided, however, nothing herein shall be deemed to
relieve the Company of its burden to prove grounds warranting such relief nor
preclude Executive from contesting such grounds or facts in support thereof.
Nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened breach
hereof.
 
7

--------------------------------------------------------------------------------


 
13.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the State of New Jersey without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, any state
or federal court located in the State of New Jersey.


14.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable. The Parties agree that the covenants set forth herein are
reasonable. Without limiting the foregoing, it is the intent of the parties that
the covenants set forth herein be enforced to the maximum degree permitted by
applicable law. As such, the parties ask that if any court of competent
jurisdiction were to consider any provision of this Agreement to be overly broad
based on the circumstances at the time enforcement is requested, that such court
“blue pencil” the provision and enforce the provision to the full extent that
such court deems it to be reasonable in scope.  


15.    Indemnification. The Indemnification Agreement executed on the date
hereof, between the Company and Executive, is attached hereto as Exhibit C and
incorporated by reference as if fully set forth herein.


16.    Miscellaneous; Waiver. Executive further agrees that this Agreement,
together with the Exhibits incorporated by reference as if fully set forth
herein, sets forth the entire employment agreement between the Company and
Executive, supersedes any and all prior agreements between the Company and
Executive, and shall not be amended or added to except in writing signed by the
Company and Executive. Executive understands that he may not assign his duties
and obligations under this Agreement to any other party and that the Company
may, at any time and without further action by or the consent of Executive,
assign this Agreement to any of its affiliated companies.


17.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


18.    Successors and Assigns. This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.
 
8

--------------------------------------------------------------------------------


 
19.    Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested, addressed:
(a) in the case of the Company, to Columbia Laboratories, Inc., 354 Eisenhower
Parkway, Livingston, New Jersey 07039, attn.: General Counsel, and (b) in the
case of Executive, to Executive's last known address as reflected in the
Company's records, or to such other address as Executive shall designate by
written notice to the Company. Any notice given hereunder shall be deemed given
at the time of receipt thereof by the person to whom such notice is given.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 
EXECUTIVE 
 
/S/ James Meer                                     
James Meer
Date: December 6, 2006                       
COLUMBIA LABORATORIES, INC. 
 
/S/ Stephen G. Kasnet                                     
Stephen G. Kasnet, Chairman
Date: December 6, 2006                                   



9

--------------------------------------------------------------------------------


           
Exhibit A


EXECUTIVE CHANGE OF CONTROL SEVERANCE AGREEMENT


THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT dated as of December 6,
2006 (as the same may be amended, restated, supplemented or otherwise modified
from time to time hereafter, this “Agreement”), is entered into between Columbia
Laboratories, Inc., a Delaware corporation having its corporate offices at 364
Eisenhower Parkway, Livingston, New Jersey (“Columbia” or the “Company”), and
James Meer (“Executive”).


WITNESSETH:


WHEREAS, the Company desires to create a greater incentive for Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change in control of the Company; and


NOW THEREFORE, in partial consideration of Executive’s future services to the
Company and the mutual covenants contained herein, the parties hereby agree as
follows:


1.    Termination Following A Change in Control


(a)   Qualifying Termination. Executive shall be entitled to the compensation
and benefits listed in Paragraph 1(b), in addition to compensation and benefits
to which Executive would otherwise be entitled as of the date of termination, if
Executive’s employment with the Company is terminated either (i) by the Company
for any reason other than for Cause or (ii) by Executive for Good Reason, in
each case within 90 days before a Change in Control or within one year following
the occurrence of any Change in Control or successive Change of Control that
occurs and Executive properly executes, and does not revoke or attempt to
revoke, a valid and reasonable release of claims against the Company, its
affiliates and their employees and agents.


(b)   Compensation and Benefits. Within ten business days after a Qualified
Event (or the last day of any period during which any release may be revoked by
Executive), the Company shall make a lump sum cash payment to Executive, subject
to any mandatory tax withholding, equal to one times Executive’s Base Salary and
Bonus for the year prior to the Change in Control plus a lump sum payment equal
to the value of the Fringe Benefits provided to Executive for the year prior to
the Change in Control.


2.    Definitions.


(a)   Bonus. “Bonus” shall mean the greater of (i) the bonus, if any, paid to
Executive in the year prior to the Qualifying Termination, (ii) the bonus, if
any, paid to Executive in the year prior to the Change in Control, or (iii) the
Executive’s target bonus at the time of the Change in Control.
 
10

--------------------------------------------------------------------------------


 
(b)   Base Salary.  “Base Salary” shall mean the greater of (i) the annual rate
of base salary in effect for Executive at the time of the Qualifying Termination
or (ii) the annual rate of base salary in effect for Executive at the time of
the Change in Control.


(c)   Cause. “Cause” shall mean termination based on (i) gross negligence,
recklessness or malfeasance in the performance of Executive’s duties;
(ii) Executive committing any criminal act; (iii) Executive committing any act
of fraud or other material misconduct resulting or intending to result directly
or indirectly in gain or personal enrichment at the expense of Company;
(iv) Executive willfully engaging in any conduct relating to the business of
Company that could reasonably be expected to have a materially detrimental
effect on the business or financial condition of the Company; (v) misconduct
which materially discredits or damages Company, or violates Company’s policies
or procedures, after Company has notified Executive of the actions Company deems
to constitute non-compliance; (vi) Executive materially breaches Executive’s
obligations relating to confidential information, non-solicitation and
non-competition.


(d)   Change In Control. “Change in Control” shall have occurred if (a) there
shall have consummated (i) any consolidation or merger of Company in which
Company is not the continuing or surviving entity or pursuant to which shares of
Company’s common stock would be converted to cash, securities or other property,
other than a merger of Company in which the holders of Company’s common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving entity immediately after the merger, or (ii) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the company; or
(b) the stockholders of the Company approve a plan or proposal for the
liquidation or dissolution of the Company; or (c) any person (as that term is
used in Sections 13(d) and 14(d)(z) of the Securities and Exchange Act, as
amended (the “Exchange Act”)) shall become a beneficial owner (within the
meaning of Rule 13d-2 under the Exchange Act) of 40% or more of Company’s
outstanding common stock; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constitute the entire Board
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by Company’s stockholders, of each new director
was approved by a vote of at least 60% of the directors eligible to vote who
were directors at the beginning of the period.


(e)    Good Reason. “Good Reason” means (i) a material reduction in Executive’s
level of duties or responsibilities or the nature of Executive’s functions; (ii)
a reduction in Executive’s Base Salary; or (ii) Company has, without Executive’s
consent, relocated Executive’s office more than 100 miles from its location at
the commencement of this Agreement.


3.    Applicable Laws and Consent to Jurisdiction. The validity, construction,
interpretation, and enforceability of this Agreement shall be determined and
governed by the laws of the State of New Jersey without giving effect to the
principles of conflicts of law. For the purpose of litigating any dispute that
arises under this Agreement, the parties hereby consent to exclusive
jurisdiction of, and agree that such litigation shall be conducted in, any state
or federal court located in the State of New Jersey.
 
11

--------------------------------------------------------------------------------


 
4.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


6.    Miscellaneous; Waiver. Executive further agrees that this Agreement sets
forth the entire Agreement between the Company and Executive with respect to the
subject matter herein, supersedes any and all prior agreements between the
Company and Executive with respect to the subject matter herein, and shall not
be amended or added to except in writing signed by the Company and Executive.
Executive understands that Executive may not assign Executive’s duties and
obligations under this Agreement to any other party and that the Company may, at
any time and without further action by or the consent of Executive, assign this
Agreement to any of its affiliated companies.


6.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same agreement.


7.    Successors and Assigns. This Agreement shall be binding on the successors
and heirs of Executive and shall inure to the benefit of the successors and
assigns of the Company.


8.    Notices. Any notice required or permitted hereunder shall be in writing
and shall be sufficiently given if personally delivered or if sent by registered
or certified mail, postage prepaid, with return receipt requested, addressed:
(a) in the case of the Company, to Columbia Laboratories, Inc., 364 Eisenhower
Parkway, Livingston, New Jersey, attn.: General Counsel, and (b) in the case of
Executive, to Executive's last known address as reflected in the Company's
records, or to such other address as Executive shall designate by written notice
to the Company. Any notice given hereunder shall be deemed given at the time of
receipt thereof by the person to whom such notice is given.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


EXECUTIVE
 
/S/ James Meer                           
James Meer
 
 
COLUMBIA LABORATORIES, INC.
 
/S/ Robert S. Mills                                              
By:  Robert S. Mills
Its:  President and Chief Executive Officer

  
12

--------------------------------------------------------------------------------


 
Exhibit B


EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT




This Employee Proprietary Information and Inventions Agreement (the "Agreement")
is made as of December 6, 2006, between James Meer (referred to below as “I”,
“My”, “Myself”, or “Me”) and Columbia Laboratories, Inc., having an office at
364 Eisenhower Parkway, Livingston, NJ 07039 (referred to below together with
its subsidiaries and affiliates as the "Company").
 
RECITALS


A.   The Company is engaged in a continuous program of research, development,
production, distribution, and marketing with respect to its present and future
business; and


B.    I understand that My employment with the Company creates a relationship of
confidence and trust between the Company and Me with respect to any information:
(a) applicable to the business of the Company, or (b) applicable to the business
of any client or customer of the Company, that may be made known to Me by the
Company, any client or customer of the Company, or learned by Me during the
period of My employment. I understand that this information constitutes a very
valuable asset of the Company.


NOW, THEREFORE, in consideration of My employment by the Company and the salary
and other employee benefits I will receive from the Company for My service,
which in all cases are subject to Section 10(a) of this Agreement, I hereby
agree as follows:


1.    Proprietary Information. The Company possesses and will come to possess
information that has been created, discovered or developed, or has otherwise
become known to the Company (including without limitation, information created,
discovered, developed or made known by or to Me arising out of My employment by
the Company), and/or in which property rights have been assigned or otherwise
conveyed to the Company, which information has commercial value in the business
in which the Company is engaged. All of the aforementioned information is
hereinafter called "Proprietary Information." Any information disclosed to Me or
to which I have access (whether I or others originated it) during the time I am
employed by the Company, that the Company or I reasonably consider Proprietary
Information or that the Company treats as Proprietary Information, will be
presumed to be Proprietary Information.


By way of illustration, but not limitation, Proprietary Information includes
trade secrets, processes, formulae, data and know-how, improvements, inventions,
techniques, marketing plans, strategies, forecasts, customer lists, and finance
and business systems.


(a)    Company as Sole Owner. I agree and acknowledge that all Proprietary
Information, and all Inventions (defined below in Section 6(a) of this
Agreement), shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and trade secrets
and any other rights in connection therewith.
 
13

--------------------------------------------------------------------------------


 
(b)   Assignment of Rights; Obligation of Confidentiality. I hereby assign to
the Company any rights I may have or acquire in all Proprietary Information. At
all times during My employment by the Company and at all times after termination
of such employment, I will keep in confidence and trust all Proprietary
Information and, except as I may be authorized to make disclosure in the
ordinary course of performing My duties as an employee of the Company, I will
not disclose, sell, use, lecture upon or publish any Proprietary Information or
anything relating to it without the prior written consent of the Company.


2.    No Competition. I agree that during the period of My employment by the
Company I will not, without the Company's prior written consent, engage in any
employment or other activity for any person, company or entity engaged in any
business that is competitive with the Company's business.


3.    Other Proprietary Rights. All documents, data, records, apparatus,
equipment, chemicals, molecules, organisms, and other physical property, whether
or not pertaining to Proprietary Information, furnished to Me by the Company or
produced by Me or others in connection with My employment shall be and remain
the sole property of the Company and shall be returned promptly to the Company
as and when requested by the Company. Should the Company not so request, I shall
return and deliver all such property upon termination of My employment by Me or
the Company for any reason and I will not take with Me any such property or any
reproduction of such property upon such termination.


4.    No Solicitation. I agree that for a period of one (1) year following
termination of My employment, I will not solicit or in any manner encourage any
employee of the Company to leave the Company's employ.


6.    Obligations Regarding Inventions.


(a)    I will promptly disclose to the Company, or any persons designated by it,
and will not use Myself or disclose to anyone else at any time during or after
My employment without the prior written consent of the Company, all
improvements, inventions, formulae, processes, techniques, know-how and data
(whether or not they can be patented, trademarked or copyrighted), made,
conceived, reduced to practice or learned by Me, either alone or jointly with
others, during the period of My employment, which are related to or useful in
the business of the Company, or which the Company would be interested in, or
result from tasks assigned to Me by the Company, or result from use of any
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how, and data initiated or
developed during My employment shall be collectively hereinafter called
"Inventions"); such disclosure shall continue after termination of My employment
with the Company with respect to any Invention, which in all cases are subject
to Section 6(c) of this Agreement.
 
14

--------------------------------------------------------------------------------


 
(b)   Company Sole Owner of Patent Rights. I will promptly and fully disclose
the existence and describe the nature of any such Invention to the Company in
writing and without request. I agree that all Inventions shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights, trade secrets, and other
intellectual property rights (collectively, "Patent Rights") in connection
therewith. I will, with respect to any such Invention, keep current, accurate
and complete records that will belong to the Company and will be kept stored on
the Company premises while I am employed by the Company and shall be turned over
to the Company immediately upon termination of My employment.


(c)   Assignment of Inventions and Patent Rights; Duty to Cooperate. I hereby
assign to the Company any rights I may have or acquire in all Inventions. I
further agree as to all Inventions and Proprietary Information to assist the
Company in every proper way (but at the Company's expense) to obtain and from
time to time enforce Patent Rights regarding the Inventions or Proprietary
Information in any and all countries, and to that end I will execute all
documents for use in applying for and obtaining such patents or copyrights
thereon and enforcing same, as the Company may desire, together with any
assignments thereof to the Company or entities or persons designated by it. I
agree further that these obligations to assist the Company in obtaining and
enforcing Patent Rights in any and all countries shall continue beyond the
termination of My employment, in return for which assistance after termination
the Company shall compensate Me at a reasonable rate for time actually spent by
Me at the Company's request on such assistance.


6.    Prior Inventions List. [Please initial one of the following two entries.]


_____ As a matter of record, I have attached hereto a complete list of all
inventions or improvements relevant to the subject matter of My employment by
the Company which have been made or conceived or first reduced to practice by Me
alone or jointly with others prior to My employment by the Company which I
desire to remove from the operation of this Agreement; and I warrant that such
list is complete.


    X      No such list is attached to this Agreement, and I represent that I
have made no such inventions or improvements at the time of signing this
Agreement.


7.    No Breach of Confidentiality. I represent that My performance of all terms
of this Agreement and that My employment by the Company does not and will not
breach any obligation of confidentiality that I have to others, which existed
prior to My employment by the Company. I have not brought or used, and will not
bring with Me to the Company or use any equipment, supplies, facility or trade
secret information of any former employer or any other person, which information
is not generally available to the public, unless I have obtained written
authorization for their possession and use, and promptly provided such written
authorization to the Company. I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict with this
Agreement.


8.    Injunctive Relief. I acknowledge and agree that the Company’s remedy at
law for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of that fact, in the event of any such
breach or threatened breach, I agree that, in addition to its remedy at law, the
Company shall be entitled to equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy that may then be available. Nothing herein contained
shall be construed as prohibiting the Company from pursuing any other remedies
available to it for such breach or threatened breach.
 
15

--------------------------------------------------------------------------------


 
9.    Not Debarred. I warrant and represent that I have never been, and am not
currently an individual who has been, debarred by the United States Food and
Drug Administration (“FDA”) pursuant to 21 U.S.C. §336a (a) or (b) (“Debarred
Individual”) from providing services in any capacity to a person that has an
approved or pending drug product application. I further warrant and represent
that I have no knowledge of any FDA investigations of, or debarment proceedings
against, Me or any person or entity with which I am, or have been, associated,
and I will immediately notify the Company if I become aware of any such
investigations or proceedings during the term of My employment with the Company.
 
10.    Miscellaneous Provisions.


(a)    Employment. Nothing in this Agreement shall alter My at will employee
status or be construed to create a specific term of employment or a promise of
continued employment. Either I or the Company may terminate the employment
relationship for any reason at any time, with or without notice.


(b)    Enforceability. If one or more of the provisions contained in this
Agreement shall, for any reason, be held to be excessively broad as to scope,
activity, subject or otherwise, so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with then applicable law. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect.


(c)    Assignment. This Agreement is not assignable by Me without the written
consent of the Company, which consent may be withheld for any reason or no
reason. In light of the very personal and critical nature of this Agreement, I
recognize that it is unlikely such consent would ever be granted.


(d)    Entire Agreement. This Agreement contains the entire agreement between Me
and the Company with respect to the subject matter of this Agreement and
supersedes all prior or contemporaneous oral or written agreements, statements,
representations, or understandings between Me and the Company, or any employee
of the Company. This Agreement may be amended only by a written instrument
signed by Me and the Company.
 
(e)    Effective Date. This Agreement shall be effective as of the first day of
My employment by the Company, as affirmed or reaffirmed by my signature below.


(f)    Binding Effect. This Agreement shall be binding upon Me, My heirs,
executors, assigns and administrators and shall inure to the benefit of the
Company, its successors and assigns.
 
16

--------------------------------------------------------------------------------


 
(g)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without regard to its rules
on conflicts of law.
 

 
COLUMBIA LABORATORIES, INC.
 
By: /S/ Robert S. Mills                                             
 
Name: Robert S. Mills                                              
 
Title: President & Chief Executive Officer             
EMPLOYEE
 
/S/ James Meer                                       
Signature
 
 
James Meer

   
17

--------------------------------------------------------------------------------


 
Exhibit C


INDEMNIFICATION AGREEMENT


This Agreement is made and entered into this 6th day of December, 2006
(“Agreement”) by and between Columbia Laboratories, Inc., a Delaware corporation
(“Corporation”) and James Meer (“Indemnitee”).


WHEREAS the Board of Directors (the “Board”) has determined that the best
interests of the Corporation require that persons serving as directors of, and
in other capacities for, the Corporation receive better protection from the risk
of claims and actions against them arising out of their service to and
activities on behalf of such corporations; and


WHEREAS, this Agreement is a supplement to and in furtherance of Article VI of
the amended and restated by-laws of the Corporation, any rights granted by the
Certification of Incorporation of the Corporation and any resolutions adopted
pursuant thereto and shall not be deemed to be a substitute therefore nor to
diminish or abrogate any rights of the Indemnitee thereunder; and


WHEREAS, Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be indemnified according to the terms of this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:


Section 1. Definitions.


For purposes of this Agreement:


(a)    “Change in Control” shall be deemed to have occurred if (a) there shall
have consummated (i) any consolidation or merger of Company in which Company is
not the continuing or surviving entity or pursuant to which shares of Company’s
common stock would be converted to cash, securities or other property, other
than a merger of Company in which the holders of Company’s common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving entity immediately after the merger, or (ii) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the company; or
(b) the stockholders of the Company approve a plan or proposal for the
liquidation or dissolution of the Company; or (c) any person (as that term is
used in Sections 13(d) and 14(d)(z) of the Securities and Exchange Act, as
amended (the “Exchange Act”)) shall become a beneficial owner (within the
meaning of Rule 13d-2 under the Exchange Act) of 40% or more of Company’s
outstanding common stock; or (d) during any period of two consecutive years,
individuals who at the beginning of such period constitute the entire Board
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for election by Company’s stockholders, of each new director
was approved by a vote of at least 50% of the directors eligible to vote who
were directors at the beginning of the period.
 
18

--------------------------------------------------------------------------------


 
(b)    “Disinterested Director” means a director of the Corporation who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.


(c)    “Effective Date” means the date first written above.


(d)    “Expenses” mean all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements and expenses of the type customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.


(e)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any other matter material to either such party, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.


(f)    “Proceeding” means an action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Section 11 of this Agreement to enforce
Indemnitee’s rights under this Agreement.


Section 2. Services by Indemnitee.


Indemnitee agrees to serve as an officer or director of the corporation, and, at
its request, as a director, officer, employee, agent or fiduciary of certain
other corporations and entities. Indemnitee may at any time and for any reason
resign from any such position (subject to any other contractual obligation or
any obligation imposed by operation of law).


Section 3. Indemnification - General.


The Corporation shall indemnify, and advance Expenses to, Indemnitee as provided
in this Agreement to the fullest extent permitted by applicable law in effect on
the date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.


Section 4. Proceeding Other Than Proceedings by or in the Right of the
Corporation.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of Indemnitee’s employment or service as an officer or
director, Indemnitee is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding, other than a Proceeding brought by or in the
right of the Corporation to procure a judgment in its favor. Pursuant to this
Section, Indemnitee shall be indemnified against Expenses, judgments, penalties,
fines and amounts paid in settlement, actually and reasonable incurred by
Indemnitee or on Indemnitee’s behalf in connection with any such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, and, with respect
to any criminal Proceeding, had no reasonable cause to believe Indemnitee’s
conduct was unlawful.
 
19

--------------------------------------------------------------------------------


 
Section 5. Proceedings by or in the Right of the Corporation.


Indemnitee shall be entitled to the rights of indemnification provided in this
Section if, by reason of his Corporate Status, Indemnitee is, or is threatened
to be made, a party to any threatened, pending or completed Proceeding brought
by or in the right of the Corporation to procure a judgment in its favor.
Pursuant to this Section, Indemnitee shall be indemnified against Expenses,
judgments, penalties, fines and amounts paid in settlement, actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any such Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Corporation. Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in any such
Proceeding as to which Indemnitee shall have been adjudged to be liable to the
Corporation if applicable law prohibits such indemnification unless the Court of
Chancery of the State of Delaware, or the court in which such Proceeding shall
have been brought or is pending, shall determine that indemnification against
Expenses may nevertheless be made by the Corporation.


Section 6. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.


Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with each successfully resolved claim,
issue or matter. For the purposes of this Section and without limiting the
foregoing, the termination of any claim, issue or matter in any such Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


Section 7. Indemnification for Expenses of a Witness.


Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s employment or service as an officer or
director, a witness in any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith.
 
20

--------------------------------------------------------------------------------


 
Section 8. Advancement of Expenses.


The Corporation shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding within thirty (30) days after the
receipt by the Corporation of a statement or statement from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined that Indemnitee is
not entitled to be indemnified against such Expenses.


Section 9. Procedure for Determination of Entitlement to Indemnification.


(a)    To obtain indemnification under this Agreement in connection with any
Proceeding, and for the duration thereof, Indemnitee shall submit to the
Corporation a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Corporation shall, promptly upon receipt
of any such request for indemnification, advise the board in writing that
Indemnitee has requested indemnification.


(b)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in such case: (i) if a
Change in Control shall have occurred, by Independent Counsel (unless Indemnitee
shall request that such determination be made by the Board or the stockholders
in the manner provided for in clauses (ii) or (iii) or this Section 9(b)) in
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
(ii) if a Change of Control shall not have occurred, (A) by the Board by a
majority vote of a quorum consisting of Disinterested Directors, or (B) if a
quorum of the Board consisting of Disinterested Directors is not obtainable, or
even if such quorum is obtainable, if such quorum of Disinterested Directors so
directs, either (x) by Independent Counsel in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee, or (y) by the stockholders of
the Corporation, as determined by such quorum of Disinterested Directors, or a
quorum of the Board, as the case may be; or (iii) as provided in Section 10(b)
of this Agreement. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within thirty (30) days
after such determination. Indemnitee shall cooperate with the persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such persons or entity upon request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
persons or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
 
21

--------------------------------------------------------------------------------


 
(c)    If required, Independent Counsel shall be selected as follows: (i) if a
Change of Control shall not have occurred, Independent Counsel shall be selected
by the Board by a majority vote of a quorum consisting of Disinterested
Directors and the Corporation shall give written notice to Indemnitee advising
Indemnitee of the identity of Independent Counsel so selected; or (ii) if a
Change of Control shall have occurred, Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event (i) shall apply), and Indemnitee shall give written notice
to the Corporation advising it of the identity of Independent Counsel so
selected. In either event, Indemnitee or the Corporation, as the case may be,
may, within seven (7) days after such written notice of selection shall have
been given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection. Such objection may be asserted only on the
ground that Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, Independent Counsel so selected
may not serve as Independent Counsel unless and until a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware, or any court in the State of New Jersey in
which such petition would be cognizable, for resolution of any objection which
shall have been made by the Corporation or Indemnitee to the other’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by such court or by such other person as such court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Independent Counsel under Section 9(b)
hereof. The Corporation shall pay any and all reasonable fees and expenses
incurred by such Independent Counsel in connection with its actions pursuant to
this Agreement, and the Corporation shall pay all reasonable fees and expenses
incident to the procedures of this Section 9(c) regardless of the manner in
which such Independent Counsel was selected or appointed. Upon the due
commencement date of any judicial proceeding pursuant to Section 11(a)(iii) of
this Agreement, Independent Counsel shall be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


Section 10. Presumptions and Effects of Certain Proceedings.


(a)    If a Change in Control shall have occurred, in making a determination
with respect to entitlement to indemnification hereunder, the person or persons
or entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 9(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.


(b)    The person or entity empowered or selected under Section 8 of this
Agreement shall make the determination of whether Indemnitee is entitled to
indemnification as soon as practicable after receipt by the Corporation of the
request therefore.
 
22

--------------------------------------------------------------------------------


 
(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.


Section 11. Remedies of Indemnitee.


(a)    In the event that (i) a determination is made pursuant to Section 9 or 10
of this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
made by Independent Counsel pursuant to Section 9 of this Agreement and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after receipt by the Corporation of the request for
indemnification, (iv)  or (iv) payment of indemnification is not made within
thirty (30) days after such determination has been made that Indemnitee is
entitled to indemnification or such determination is deemed to have been made
pursuant to Sections 9 or 10 of this Agreement, Indemnitee shall be entitled to
an adjudication in an appropriate court of the State of Delaware or the State of
New Jersey , of Indemnitee’s entitlement to such indemnification or advancement
of Expenses. Indemnitee shall commence such proceeding seeking an adjudication
or an award within one hundred eighty (180) days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11(a).


(b)    In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section shall be conducted in
all respects as a de novo trial and Indemnitee shall not be prejudiced by any
reason of that adverse determination. If a Change of Control shall have
occurred, in any judicial proceeding commenced pursuant to this Section the
Corporation shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.


(c)    If a determination shall have been made or deemed to have been made
pursuant to Section 9 or 10 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section, absent (i) a
misstatement by Indemnitee or Indemnitee’s representative of a material fact, or
an omission of any material fact necessary to make Indemnitee’s or Indemnitee’s
representative’s statement not materially misleading, in connection with the
request for indemnification, or (ii) prohibition of such indemnification under
applicable law.


(d)    The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.
 
23

--------------------------------------------------------------------------------


 
(e)    In the event that Indemnitee, pursuant to this Section, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation and
shall be indemnified by the Corporation against, any and all expenses (of the
kinds described in the definition of Expenses) actually and reasonably incurred
by Indemnitee in such judicial adjudication, but only if Indemnitee prevails
therein. If it shall be determined that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of expenses sought, the
expenses incurred by Indemnitee in connection with such judicial adjudication
shall be appropriately prorated.


Section 12. Non-Exclusivity; Survival of Rights; Insurance Subrogation.


(a)    The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
certificate of incorporation or by-laws of the Corporation, any agreement, a
vote of stockholders or resolution of directors or otherwise. No amendment,
alteration or repeal of this Agreement or any provision hereof shall be
effective as to any Indemnitee with respect to any action taken or omitted by
such Indemnitee in Indemnitee’s employment or service as an officer or director
prior to such amendment, alteration or repeal.


(b)    To the extent that the corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the corporation or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person serves at the request of the Corporation, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any such director, officer,
employee, agent or fiduciary under such policy or policies.


(c)    In the event of any payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.


(d)    The Corporation shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.


Section 13. Duration of Agreement.


This Agreement shall continue until and terminate upon the later of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director, officer, employee, agent or fiduciary of the Corporation or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Corporation;
(b) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 11
of this Agreement. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs.
 
24

--------------------------------------------------------------------------------


 
Section 14. Severability.


If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.


Section 15. Exception to Right of Indemnification or Advancement of Expenses.


Except as provided in Section 11(e), Indemnitee shall not be entitled to
indemnification or advancement of Expenses under this Agreement with respect to
any Proceeding, or any claim therein, brought or made by Indemnitee against the
Corporation. For the purposes of this Section 15, a Proceeding in the right of
the Corporation shall not be deemed to constitute a Proceeding brought or made
by the Corporation.


Section 16. Identical Counterparts.


This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement.


Section 17. Headings.


The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.


Section 18. Modification and Waiver.


No supplement, modification or amendment to this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
 
25

--------------------------------------------------------------------------------


 
Section 19. Notice by Indemnitee.


Indemnitee agrees promptly to notify the Corporation in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder.
 

  COLUMBIA LABORATORIES, INC.     /S/ James Meer                          
By:     /S/ Robert S. Mills                                    
James Meer, Indemnitee
 
Name:  Robert S. Mills
Title: President, and Chief Executive Officer





I, Michael McGrane, Secretary, certify that the Board of Directors has
authorized the Corporation to enter into this Agreement by a resolution adopted
at a meeting on November 30, 2006.





 
/S/ Michael McGrane                         
Michael McGrane
Secretary

 
26

--------------------------------------------------------------------------------





